Case 4:19-cr-40033-TSH Document 10 Filed 08/29/19 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. ff G St" WW03B3-TS a

Violations:

UNITED STATES OF AMERICA

V.

Count One: Sexual Exploitation of a Minor

PASQUALE T. SALAS, a/k/a “Gino,” (18 U.S.C. § 2251(a) )

Defendant Count Two: Cyberstalking

(18 U.S.C. § 2261A(2)(B))

Forfeiture Allegation:
(18 U.S.C. § 2253)

Nee Nee ee ee ee ee ee” ee” ee eS”

INDICTMENT

COUNT ONE
Sexual Exploitation of a Minor
(18 U.S.C. § 2251(a) )
The Grand Jury charges:
From on or about October 1, 2014 through on or about May 6, 2019, in Worcester County,
in the District of Massachusetts; in the Southern District of Texas, and elsewhere, the defendant,
PASQUALE T. SALAS, a/k/a “Gino,”
employed, used, persuaded, induced, enticed, and coerced “Victim #1,” a minor, with the intent
that Victim #1 engage in any sexually explicit conduct for the purpose of producing any visual
depiction of such conduct, knowing and having reason to know that such visual depiction (1)
would be transported and transmitted using any means and facility of interstate and foreign
commerce and in and affecting interstate and foreign commerce; (2) was produced and

transmitted using materials that have been mailed, shipped, and transported in and affecting

interstate and foreign commerce by any means, including by computer; and (3) was transmitted
Case 4:19-cr-40033-TSH Document 10 Filed 08/29/19 Page 2 of 5

and transported using any means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 2251(a)..
Case 4:19-cr-40033-TSH Document 10 Filed 08/29/19 Page 3of5

COUNT TWO
Cyberstalking
(18 U.S.C. § 2261A(2)(B)
The Grand Jury further charges:
From on or about January 1, 2016 through on or about May 6, 2019, in Worcester

County, in the District of Massachusetts; in the Southern District of Texas, and elsewhere, the

defendant,

PASQUALE T. SALAS a/k/a “Gino,”

with the intent to injure, harass, intimidate, or place under surveillance with intent to injure,
harass, or intimidate Victim #1, used the mail, any interactive computer service and electronic
communication service and electronic communication system of interstate commerce, and any
other facility of interstate or foreign commerce to engage in a course of conduct that caused,
attempted to cause, and would be reasonably expected to cause substantial emotional distress to

Victim #1.

All in violation of Title 18, United States Code, Section 2261 A(2)(B).
Case 4:19-cr-40033-TSH Document 10 Filed 08/29/19 Page 4 of 5

CHILD EXPLOITATION FORFEITURE ALLEGATION
(18 U.S.C. § 2253)

The Grand Jury further finds that:

1. Upon conviction of the offense in violation of Title 18, United States Code,

Section 2251, set forth in Count One of this Indictment, the defendant,
PASQUALE T. SALAS a/k/a “Gino,”

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section
2253, (i) any visual depiction described in sections 2251, 2251A, 2252, 2252A, 2252B, or 2260
of Chapter 110 of Title 18, or any book, magazine, periodical, film, videotape, or other matter
which contains any such visual depiction, which was produced, transported, mailed, shipped, or
received in violation of Chapter 110 of Title 18; (ii) any property, real or personal, constituting
or traceable to gross profits or other proceeds obtained from such offense(s); and (iii) any
property, real or personal, used or intended to be used to commit or to promote the commission
of such offense(s) or any property traceable to such property. The property to be forfeited

includes, but is not limited to, a SAMSUNG GALAXY PHONE

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 2253, as a result of any act or omission of the
defendant --

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 4:19-cr-40033-TSH Document 10 Filed 08/29/19 Page 50f5

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States of America, pursuant to Title 18, United States Code,
Section 2253(b), incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of
any other property of the defendant up to the value of the property described in Paragraph 1
above.

All pursuant to Title 18, United States Code, Section 2253.

A TRUE BILL

Aple to—

FOREPERSON

KRISTEN M. NOTO
ASSISTANT U.S. ATTORNEY

District of Massachusetts: August 21 , 2019
Returned into the District Court by the Grand Jurors and filed.

Yor Go nerro”

DEPUTY CLERK
